*Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the request for continued examination filed February 19, 2021.
Claims 1, 9, and 10 have been amended.
Claims 1-13 are pending.

Drawings
The drawings were received on February 19, 2021.  These drawings are accepted for examination purposes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US Publication 2014/0282232 A1) in further view of Kashima et al. (US Publication 2015/0324079 A1).
Regarding claim 1, Oh teaches a display device comprising:
a processor (a portable electronic device 400 according to an exemplary embodiment of the present invention includes at least one controller 410)([0050]); 
wherein the processor controls an operation detector that detects an operation (Referring to FIG. 4, a portable electronic device 400 according to an exemplary embodiment of the present invention includes ... an input unit 430 for receiving inputs)([0050]);
a display that displays a screen (Referring to FIG. 4, a portable electronic device 400 according to an exemplary embodiment of the present invention includes … a display 420)([0050]) including a first area capable of being scroll-displayed, and a second area (The small pane or Pane B contains a scrollable list 110 and the large pane or Pane A shows content)([0032]) which does not overlap with the first area; and a display controller that performs a control that displays, in the first area, display elements including a specific display element which is included as a part of the first display area (Particularly, FIG. 2A illustrates a smaller pane, Pane B, arranged at the bottom of the screen 200 of the portable electronic device and a larger pane, Pane A, arranged above Pane B)([0039]; Figure 2A – an exemplary display of a second area (i.e. Pane A) which does not overlap a first area (i.e. Pane B) that contains specific display element (e.g. items) is shown), wherein 
the display controller, in a state where both the first area and the second area are displayed at the same time, scroll-displays the display elements displayed in the first area when the operation detector detects a scroll operation (Similarly to the description of FIG. 1B, a user of the portable electronic device contacts or touches an area 230 of the scrollable list 210 of Pane B to initiate a function, such as for example scrolling through the scrollable list 210 … Once the user contacts the area 230 of the scrollable list 210, as illustrated in FIG. 2B the user begins to scroll or swipe through the scrollable list 210)([0040-0041]; Figure 2B - an exemplary display of detecting a scrolling operation while both the first area (i.e. Pane B) and the second area i.e. Pane A) are displayed is shown), and
(the small Pane B illustrated in FIG. 2A is automatically resized ... FIG. 2B, Pane B expands to more clearly show the contents of the scrollable list 210, while Pane A automatically contracts)([0041]; Figures 2A and 2B – an exemplary embodiment of only displaying specific display elements (e.g. “Item 1” and “Item 2”) in an area previously displaying content is shown). 
Oh differs from the claim in that Oh fails to teach displaying an image corresponding to the specific display element. However, displaying an image corresponding to a specific display element is taught by Kashima (the on-screen elements E are, for example ... images ... the specific on-screen element E is specified by the creator of the HTML data as an on-screen element of interest NE ... when the on-screen element of interest NE1 moves out of view ... the sub-window display control section 23 displays ... the content of the on-screen element of interest NE1)([0026-0034]; Figures 4A-4C – an exemplary embodiment of a webpage containing display elements (e.g. “E2”, “NE3”, etc.) and accommodating a display of an image is shown). The examiner notes, both Oh and Kashima teach a device for scrolling graphical user interface elements. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display controller of Oh to include the displaying of Kashima such that the device displays images corresponding to scrolled elements. One would be motivated to make such a combination to provide the advantage of aiding a user in identifying items by providing a visual representation. 
Regarding claim 2, Oh-Kashima teach the display device according to claim 1, wherein
the display controller performs a control that displays one of a specific display element and an accommodatively displayed image of the part corresponding to specific display element (Oh - Particularly, FIG. 2A illustrates a smaller pane, Pane B ... and a larger pane, Pane A, arranged above Pane B)([0039]; Figure 2A – an exemplary embodiment of panes containing display elements is shown, as further depicted in Figures 2B and 2C, the element in pane A moves to accommodate specific elements in pane B).
Regarding claim 4, Oh-Kashima teach the display device according to claim 1, wherein
when the operation detector detects an operation that selects the accommodatively displayed image of the part corresponding to specific display element, the display controller displays the specific display element in the first area (Oh - the Panes can be resized to their original sizes upon tapping some item on the scrollable list 110 or by performing no action on the panes for a predetermined period of time or a combination of both as illustrated in FIG. 1F)([0036]; Figure 1F – user input into pane A triggering reverse scroll expansion and displaying specific element is shown).
Regarding claim 5, Oh-Kashima teach the display device according to claim 1, wherein
when the accommodatively displayed image of the part corresponding to specific display element is displayed in the second area and a scroll operation is performed in a reverse direction to the second area, the display controller displays the specific display element in the first area (Oh - the expanded Pane B automatically contracts to its original size, while Pane A automatically expands to its original size, as illustrated in FIG. 2D)([0043]).
Regarding claim 6, Oh-Kashima teach the display device according to claim 1, wherein
when the accommodatively displayed image of the part corresponding to specific display element is displayed in the second area and the operation detector detects an operation that selects a display element other than the specific display element, the display controller displays the specific display element in the first area (Oh - For example, as illustrated in FIG. 1C, the user selects a fifth item on the scrollable list 110 displayed on Pane B ... after the user has performed the predetermined function, Pane B returns to its original size and displays content 160)([0036]).
Regarding claim 8, Oh-Kashima teach the display device according to claim 1, wherein the second area is a smaller area than the first area (Kashima - the sub-window SW is a display area such as floating window which is arranged in the foreground of the main window MW and is smaller than the main window MW)([0024]).
Regarding method claim 9 and non-transitory computer readable medium 10, the claims generally correspond to device claim 1, and recite similar features in method and non-transitory computer readable medium form; therefore, the claims are rejected under similar rational. 
Regarding claim 11, Oh-Kashima teach the display device according to claim 1, wherein the display controller maintains a size of the second area even when the display controller scroll-displays the display elements displayed in the first area (Kashima - we assume that although the on-screen elements of interest NE that appear in the sub-window SW change as the web page P scrolls, the size of the sub-window SW itself remains unchanged)([0039]).
Regarding claim 12, Oh-Kashima teach the display device according to claim 1, wherein the specific display element is an icon of a confirmation button for accepting an instruction of selection by user (Kashima - the on-screen element of interest NE may be a variety of objects (e.g., merchandise purchase button) to be operated by the user)([0029]).
Regarding claim 13, Oh-Kashima teach the display device according to claim 1, wherein the display controller always displays the image of a part of the specific display element in the second area in a case that the specific display element is not displayed in the first area even when the display elements in the first area are scroll-displayed (Kashima - when the user scrolls the web page P, the on-screen element of interest NE in the main window MW may scroll out of (depart from) the main window MW to be out of view. The client device 2 continues to display the on-screen element of interest NE on the screen S)([0029]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oh, Kashima, and in further view of Kuscher et al. (US Publication 2015/0074592 A1).
Regarding claim 3, Oh-Kashima teach the device as applied above, wherein the specific display element changes in size (Oh- as illustrated in FIG. 1B, Pane B expands to more clearly show the contents of the scrollable list 110 while Pane A automatically contracts)([0034]; Figure 1B – an exemplary embodiment of changing specific element size is shown). Oh-Kashima differs from the claim in that Oh-Kashima fails to teach changing the size of accommodatively displayed specific display element (i.e. elements within a shrinking area). However, changing the size of elements within a shrinking area is taught by Kuscher (As the browser window shrinks, the content within the browser window may shrink as well, so that same content is displayed, but in smaller form)([0036]). The examiner notes, Oh, Kashima, and Kuscher teach a device for scrolling graphical user interface elements. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display controller of Oh-Kashima to include the changing of Kuscher such that the device shrinks elements within a shrunk area. One would be motivated to make such a combination to provide the advantage of entirely display content in a shrunken window.   

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oh, Kashima, and in further view of Devi (US Publication 2015/0033188 A1).
Regarding claim 7, Oh-Kashima teach the device as applied above, Oh-Kashima differs from the claim in that Oh-Kashima fails to teach the specific display element executes predetermined processing, wherein selecting another display element other than the specific display element, the specific display element displayed in the first area, the specific display element is displayed as accepting processing different than the predetermined processing. However, specific display element that executes predetermined processing, wherein selecting another display element other than the specific display (FIG. 3 illustrates some example scrollable context menu configurations ... The scrollable smart context menu 302 may be configured to provide a base set 314 of commands for interacting ... the scrollable smart context menu 302 may expand to present an expanded region ... Upon detection of selection of the command 310 from the expanded region 308, the scrollable smart context menu 302 may return to a condensed version 312 displaying a base set of actions, where the selected command 310 may positioned as a center command in the base set of commands)([0028-0031]; Figure 3 – an exemplary embodiment of elements performing predetermined processing (e.g. fourth listed element preforming underline) wherein selecting another element (i.e. numbering) displays the element as preforming another processing (i.e. X2) is shown). The examiner notes, Oh, Kashima, and Devi teach a device for scrolling graphical user interface elements. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display controller of Oh-Kashima to include the processing and selecting of Devi such that the device display elements that preforms processing. One would be motivated to make such a combination to provide the advantage of mapping processing functions to displayed elements. 

Response to Arguments
Applicant's arguments, see page 7 of applicant's remarks, filed February 19, 2021, with respect to the drawings have been fully considered and are persuasive. The objection of the drawings has been withdrawn.
Applicant's arguments filed, filed February 19, 2021, with respect to the 35 U.S.C. §103 rejection have been fully considered but they are not persuasive. 
Regarding claims 1, 9, and 10, the applicant argues that the combination of Oh and Kashima fails to teach “a display that displays a screen including a first area capable of being scroll-displayed, and a second area which does not overlap with the first area” and “the display controller, in a state where both the first area and the second area are displayed at the same time, scroll-displays the display elements displayed in the first area when the operation detector detects a scroll operation”; the examiner respectfully disagrees.
The examiner notes, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In particular, Oh discloses of displaying on a screen “Referring to FIG. 4, a portable electronic device 400 according to an exemplary embodiment of the present invention includes … a display 420” ([0050]) a first area capable of being scroll-displayed and a second area “The small pane or Pane B contains a scrollable list 110 and the large pane or Pane A shows content” ([0032]), wherein the areas do not overlap “Particularly, FIG. 2A illustrates a smaller pane, Pane B, arranged at the bottom of the screen 200 of the portable electronic device and a larger pane, Pane A, arranged above Pane B” ([0039]; Figure 2A – an exemplary display of a second area (i.e. Pane A) which does not overlap a first area (i.e. Pane B) is shown). Oh further discloses receiving scroll operation while both the first area and second are concurrently displayed “Similarly to the description of FIG. 1B, a user of the portable electronic device contacts or touches an area 230 of the scrollable list 210 of Pane B to initiate a function, such as for example scrolling through the scrollable list 210 … Once the user contacts the area 230 of the scrollable list 210, as illustrated in FIG. 2B the user begins to scroll or swipe through the scrollable list 210” ([0040-0041]; Figure 2B - an exemplary display of detecting a scrolling operation while both the first area (i.e. Pane B) and the second area i.e. Pane A) are displayed is shown).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONGJIA PAN/Primary Examiner, Art Unit 2145